Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 1 of 11 PageID: 1180




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




 IN RE AKERS BIOSCIENCES. INC..                 -
                                     2:1 8-cv- I 0)21 -LS-CLW
 SECURITIES LITIGATION.
                                    CLASS ACTION




                         ORDER AND FINAL JUDGMENT
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 2 of 11 PageID: 1181




         On the 20th day of December. 2019 a hearing having been held before this Court to

  determine: (I) whether the terms and conditions of the Stipulation and Agreement of Settlement

  dated March 8. 2019 (the “Settlement Stipulation”) are fair. reasonable and adequate for the

  settlement of all claims asserted by the Settlement Class against Defendants (as defined in the

  Settlement Stipulation), including the release of the Released Claims against the Released Parties.

  and should be approved: (2) whether judgment should be entered dismissing the Action with

  prejudice: (3) whether to approve the proposed Plan ofAllocation as a fair and reasonable method

  to allocate the Net Settlement Fund among Settlement Class Members; (4) whether and in what

  amount to award Lead Counsel as lees and reimbursement of e\penses: and (5) whether and in

  what amount to asard Lead Plaintiff as incentive fees: and

          The Court having considered all matters submitted to it at the hearing and otherwise: and

          It appearing in the record that the Notice substantially in the form approved by the Court

  in the Court’s Order Granting Lead Plaintifrs Motion for Preliminary Approval of Class Action

  Settlement, dated July 3. 2019 (“Preliminary Approval Order”) was mailed to all reasonably

  identifiable Settlement Class Members and posted to the website of the Claims Administrator, both

  in accordance with the Preliminary Approval Order and the specifications ofthe Court; and

          It appearing in the record that the Summary Notice substantially in the form approved by

  the Court in the Preliminary Approval Order was published and emailed to identifiable Settlement

   Class Members when an email address was provided to the Claims Administrator in accordance

   with the Preliminary Approval Order and the specifications of the Court;

          And For the reasons stated on the record during the December 20. 2019 hearing:

          NOW. THEREFORE. IT IS HEREBY ORDERED. ADJUDGED AND DECREED

   THAT
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 3 of 11 PageID: 1182




           I.      This Order and Final Judgment incorporates by reference the definitions in the
                                                                                            as set
 Settlement Stipulation. and all capitalized terms used herein shall have the same meanings

  forth therein.

           2.      The Court has jurisdiction over the subject matter of the Action. Lead Plaintifi all

  Settlement Class Members. and Defendants.

           3.      The Court finds that, for settlement purposes only. the prerequisites for a class
                                                                                               d in
  action under Rule 23(a) and (b)(3) of the Federal Rules ofCivil Procedure have been satisfie

  that:
                                                                                              rs
          (a) the number of Settlement Class Members is so numerous that joinder of all membe

          thereof is impracticable:

          (b) there are questions of law and fact common to the Settlement Class;
                                                                                                  they
           (c) the claims of the Lead Plaintiff are typical of the claims of the Settlement Class

           seek to represent;
                                                                                                the
           (d) Lead Plaintiff and Lead Counsel fairly and adequately represent the interests of

           Settlement Class;
                                                                                              inate
           (e) questions of law and fact common to the members of the Settlement Class predom

           over any questions affecting only individual members of the Settlement Class; and
                                                                                             t adjudication
           (fl a class action is superior to other available methods for the fair and eflicien
           of this Action. considerimi:

                            the interests of the Settlement Class Members in individually controlling

                    the prosecLition of the separate actions:

                    ii.     the extent and nature of any litigation concerning the controversy already

                    commenced by Settlement Class Members:



                                                       7
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 4 of 11 PageID: 1183




                 iii.      the desirability or undesirability of concentrating the litigation of these

                 claims in this particular forum; and

                 iv.       the difficulties likely to be encountered in the management of the class

                 action.

  The Settlement Class is being certi lied for settlement purposes only.

         4.      The Court hereby finally certifies this action as a class action for purposes of the

  Settlement, pursuant to Rule 23(a) and (b)(3) ofthe Federal Rules ofCivil Procedure, on behalfof

  all Persons (including, without limitation, their beneficiaries) all persons and entities, other than

  Defendants and their affiliates. ho purchased publicly traded Akers Biosciences. Inc. (“Akers”)

  common stock from May 15. 2017 through June 5. 2018. both dates inclusive. Excluded from the

  Class are Defendants and their immediate families, the officers and directors of Akers at all

  relevant times, their legal representatives, heirs, successors or assigns. and any entity in which

  Defendants have or had a controlling interest. Also excluded from the Settlement Class are those

  persons who file valid and timely requests for exclusion in accordance with the Preliminary

  Approval Order.

          5.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, for the purposes of

  this Settlement only, Lead Plaintiff is certified ns the class representatives on behalf of the

  Settlement Class (“Class Representative”) and Lead Counsel previously selected by Lead Plaintiff

  and appointed by the Court is hereby appointed as Class Counsel I’or the Settlement Class (“Class

   Counsel”).

          6.       In accordance with the Court’s Preliminary Approval Order. the Court hereby finds

   that the forms and methods of notifying the Settlement Class of the Settlement and its terms and

   conditions met the requirements of due process. Rule 23 of the Federal Rules of Civil Procedure.




                                                      3
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 5 of 11 PageID: 1184




  and Section 21 D(a)(7) of the Exchange Act, 15 U.S.C. § 78u-4(aX7). as amended by the Private
                                                                                           the
  Securities Litiszation Reform Act oF 1995: constituted the best notice practicable under
                                                                                                set
  circumstances; and constituted due and sullicient notice of these proceedings and the matters
                                                                                                     to
  forth herein, including the Settlement and Plan ofAllocation. to all persons and entities entitled
                                                                                ions of the
  such notice. No Settlement Class Member is relieved from the terms and condit
                                                                                           the
  SettlemenL including the releases provided for in the Settlement Stipulation. based upon

  contention or proolthat such Settlement Class Member Failed to receive actual or adequate notice.

  A Full opportunity has been offered to the Settlement Class Members to object to the proposed

  Settlement and to participate in the hearing thereon. The Court further finds that the notice
                                                                                       Thus, it is
  provisions ofthe Class Action Fairness Act. 28 U.S.C. § 1715. were hilly discharged.
                                                                                              ent
  hereby determined that all Settlement Class Members are bound by this Order and Final Judgm

  except those persons listed on Exhibit A to this Order and Final Judgment.

          7.      The Settlement is approved as fair, reasonable and adequate under Rule 23 of the
                                                                                        This Court
   Federal Rules of Civil Procedure, and in the best interests of the Settlement Class.

   further finds that the Settlement set forth in the Settlement Stipulation is the result of’ good faith.

   arm’s-length negotiations between experienced counsel representing the interests of Class
                                                                                     directed to
   Representative. Settlement Class Members and Defendants. The Settling Parties are
                                                                                Settlement
   consummate the Settlement in accordance with the terms and provisions of the

   Stipulation.

           8.      The Action and all claims contained therein, as well as all of the Released Claims,
                                                                                             Parties
   are dismissed with prejudice as against Defendants and the Released Parties. The Settling

   are to bear their own costs, except as otherwise provided in the Settlement Stipulation.




                                                      1
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 6 of 11 PageID: 1185




         9.     The Releasing Panics, on behalf oF themselves. their successors and assigns. and
                                                                                            of
  an’ other Person claiming (now or in the future) through or on behalf of them, regardless

  whether ally such Releasing Party ever seeks or obtains by any means. including without limitation

  by submitting a Proof of Claim and Release Form, any disbursement from the Settlement Fund.

  shall be deemed to have, and by operation of this Order and Final Judgment SlIall have. hilly.

  finally, and Forever released, relinquished, and discharged all Released Claims against the

  Released Parties. The Releasing Parties shall be deemed to have, and by operation of this Order

  and Final Judgment shall have. covenanted not to sue the Released Parties with respect to any and

  all Released Claims in any forum and in any capacity. The Releasing Parties shall be and hereby

  are permanently barred and enjoined from asserting. commencing. prosecuting. instituting.

  assisting, instigating. or in any way participating in the commencement or prosecution of any

  action or other proceeding. in any Forum, asserting any Released Claim, in any capacity. against

  any of the Released Parties. Nothing contained herein shall, however, bar the Releasing Parties

   from bringing any action or claim to enforce the terms of the Settlement Stipulation
                                                                                        or this Order

  and Final Judgment.

          10.     To the fullest extent permitted by law, all Persons shall be permanently enjoined.
                                                                                                  or
   barred and restrained from bringing. commencing. prosecuting or asserting any claims, actions,
                                                                                         Parties
   causes of action for contribution. indemnity or otherwise against any of the Released
                                                                                             or
   seeking as damages or otherwise the recovery of all or any part oF any liabilih. judgment

   settlement which they pay or are obligated to pay or agree to pay to the
                                                                            Settlement Class or any

                                                                                                in
   Settlement Class Member arising out oL relating to or concerning such Persons’ participation
                                                                                                 whether
   any acts, facts, statements or omissions that were or cotlld have been alleged in the Action,
                                                                                                   claims
   arising under state, federal or Ibreign law as claims, cross-claims. counterclaims, third-party




                                                     )
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 7 of 11 PageID: 1186




  or otherwise. in the Court or any other Federal. state, or Foreign court, or in any arbitration

  proceeding. administrative agency proceeding. tribunal, or any other proceeding or forum. Further.

  nothing in the Settlement Stipulation or this Order and Final Judgment shall apply to bar or

  otherwise aFI’ect any claim for insurance coverage by any Defendant.

         II.     The Court hereby finds that the proposed Plan ofAllocation is a fair and reasonable

  method to allocate the Net Settlement Fund among Settlement Class Members, and Class Counsel

  and the Claims Administrator are directed to administer the Plan of Allocation in accordance with

  its terms and the terms oF the Settlement Stipulation.

          12.    The Court linds that the Settling Parties and their counsel have complied with all

  requirements of Rule II of the Federal Rules of Civil Procedure and the Private Securities

  Litigation Record Act of 1995 as to all proceedings herein.

          13.    Neither this Order and Final Judgment, the Settlement Stipulation (nor the

  Settlement contained therein), nor any of its terms and provisions, nor any of the negotiations.

  documents or proceedings connected ith them:

                 (a)     is or may be deemed to be. or may be used as an admission, concession, or

         evidence of. the validity or invalidity of any Released Claims, the truth or falsity of any

          lhct alleged by Class Representative, the sufficiency or deficiency of any defense that has

         been or could have been asserted in the Action, or ofany rongdoing. liability, negligence

         or fault of Defendants, the Released Parties, or each or any ofthem:

                 (b)     is or may be deemed to be or may be used as an admission of. or evidence

         of any fault or misrepresentation or omission with respect to any statement or written

         document attributed to. approved or made by Defendants or Released Parties in any civil.

         criminal or administrative proceeding in any court. administrative agency or other tribunal;




                                                    6
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 8 of 11 PageID: 1187




                (c)     is or may be deemed to be or shall be used, offered or received against the

        Settling Parties. Defendants or the Released Parties, or each or any of them, as an

        admission, concession or evidence oithe validity or invalidity oithe Released Claims, the

         inflrmitv or strength ofanv claim raised in 11w Action, the truth or falsity ol’any fact alleged
                                                                                         of
         by the Class Representative or the Settlement Class, or the availabilio or lack

         availability of meritorious defenses to the claims raised in the Action:

                 (d)     is or may be deemed to be or shall be construed as or received in evidence

         as an admission or concession against Defendants, or the Released Parties, or each or any

         of them, that any of Class Representative’s or Settlement Class Members’ claims are with

         or without merit, that a litigation class should or should not be certified, that damages

         recoverable in the Action would have been grealer or less than the Settlement Fund or that

         the consideration to be given pursuant to the Settlement Stipulation represents an amount

         equal to. less than or greater than the amount hich could have or would have been

         recovered after trial,

          11.    The Released Parties may file the Settlement Stipulation and/or this Order and Final

  Judgment in any other action that may be brought against them in order to stipport a defense or

  counterclaim based on principles of i-cc jiuficahi. collateral estoppel. full faith and credit, release,
                                                                                              issue
  good thith settlement. judgment bar or reduction or any other theory of claim preclusion or

   preclusion or similar defense or counterclaim. The Settling Parties may tile the Settlement

   Stipulation and/or this Order and Final Judgment in any proceedings that may be necessary to
                                                                                       Final
   consummate or enforce the Settlement Stipulation. the Settlement, or this Order and

   Judgment.




                                                      7
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 9 of 11 PageID: 1188




          15.    Except as otherwise provided herein or in the Settlement Stipulation, all funds held

  by the Escrow Agent shall be deemed to be in custodia leg/s and shall remain subject to the

  jurisdiction of the Court until such time as the funds are distributed or returned pursuant to the

  Settlement Stipulation and/or further order ofthe Court.

          16.    Without affecting the finality of this Order and Judgment in any way. this Court

  hereby retains continuinu exclusive jurisdiction over the Settlin2 Parties and the Settlement Class

  Members For all matters relating to the Action, including the administration, interpretation.

  effectuation or enforcement of the Settlement Stipulation and this Order and Final Judgment. and

  including any application for fees and expenses incurred in connection ith administering and

  distributing the Settlement proceeds to the Settiement Class Members.

          17.     Without further order ofthe Court. Defendants and Class Representative may agree

  to reasonable extensions of time to cam    out any of the proisions of the Settlement Stipulation.

          18.     There is no just reason for delay in the entry of this Order and Final Judgment and

   immediate entry by the Clerk of the Court is expressly directed pursuant to Rule 54(b) of the

   Federal Rules ofCivil Procedure.

          19.     The finality of this Order and Final Judgment shall not be affected, in any manner.

   by rulings that the Court may make on Class Counsels’ application lbr an award of attorneys’ fees

   and expenses or an award to Class Representative.

          20.     In the event the Settlement is not consummated in accordance with the terms of the

   Settlement Stipulation. then the Settlement Stipulation and this Order and Final Judgment

   (including any amendment(s) thereoE and except as expressly provided in the Settlement

   Stipulation or by order ofthe Court) shall be null and void. ofno Ilirther force or effect, and without

   prejudice to any Settling Party, and may not be introduced as evidence or used in any action or




                                                      8
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 10 of 11 PageID: 1189




  proceeding by any Person against the Settling Panics or the Released Parties. and each Settling

  Party shall be restored to his, her or its respective litigation positions as they existed prior to March

  8.2019. pursuant to the terms of the Settlement Stipulation.




  Dated:(Ct1&
         C-
                      2k 2019
                                                           UNITED STATE TRICT JUDGE




                                                       9
Case 2:18-cv-10521-ES-CLW Document 53 Filed 12/20/19 Page 11 of 11 PageID: 1190




                   EXHIBIT A   —   Parties Excluded From Settlement


  Kevin B. Sills
  Garrett Cook
  Sarah Gornez
  Ka Fung
  Jennifer Mast
  William Tyler Crockett
  Jason P. Biggs
   Craig Schick
